DETAILED ACTION
The Patent Trial and Appeal Board Decision
The Patent Trial and Appeal Board decision filed 10/17/2022 is acknowledge, entered and considered. 
Accordingly, the rejection of Claims 1-4 under 35 U.S.C. § 102(a)(1), and Claims 5-8 and 15-20 under 35 U.S.C. § 103 are maintained, and the  Claims 9 and 14 currently rejected under 35 U.S.C. § 102(a)(1), and Claims 10-13 currently rejected under 35 U.S.C. § 103 are reexamined and given their broadest reasonable interpretation consistent with the specification as the terms would be interpreted by one of ordinary skill in the art. 

Response to Amendment
Applicant originally submitted Claims 1-20 in the application. In the present response, the applicant amended Claim 20. Accordingly, Claims 1-20 are currently pending in the application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Dede et al (US 10,149,413). 
	Regarding Claim 1, Dede (In Fig 1) discloses a power electronics module (100) comprising: 
a heat sink (102) structurally configured to dissipate thermal energy (Col 4, II. 33-39); 
an electrically-insulating layer (128 between 112 and 102, See Fig 1, see also Col 4, II. 55-57) directly contacting the heat sink (102); 
a conductive substrate (thermally conductive substrate between 112 and 128, see Fig 1) positioned on and in direct contact with the electrically-insulating layer (Fig 1); 
a power electronics device (112) positioned on and in direct contact with the conductive substrate (Fig 1); 
a printed circuit board layer (114) that at least partially encapsulates the conductive substrate (substrate on which 112 is disposed) and the power electronics device (112), (Fig 1); and 
a driver circuit component (116) positioned on a surface of the printed circuit board layer (114), (Fig 1).
Regarding Claim 2, Dede discloses the limitations of Claim 1, however Dede (In Fig 1) further discloses wherein the heat sink (102) comprises a cold plate (104) defining a fluid passageway (122) extending through the cold plate (Col 5, II. 32-34).
Regarding Claim 3, Dede discloses the limitations of Claim 2, however Dede (In Fig 1) further discloses wherein the cold plate (104) comprises one or more fins positioned at least partially within the fluid passageway (122), (Col 5, II. 49-53).
Regarding Claim 4, Dede discloses the limitations of Claim 1, however Dede (In Fig 1) further discloses wherein the power electronics device (112) is a first power electronics device (112), and the power electronics module (100) further comprises a second power electronics device (112) at least partially encapsulated by the printed circuit board layer (114), (Fig 1).
Regarding Claim 7, Dede discloses the limitations of Claim 1, however Dede (In Fig 1) further discloses wherein the driver circuit component (116) is a first driver circuit component (116), and wherein the power electronics module (100) further comprises a second driver circuit component (116) positioned on the surface of the printed circuit board layer (114), and wherein the second driver circuit component is electrically coupled to the first driver circuit component (Col. 4, II. 22-31).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-6, 9-10, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Dede in view of Morianz et al (US 2018/0211899).
Regarding Claim 5, Dede discloses the limitations of Claim 4, however Dede does not explicitly disclose wherein the first power electronics device is electrically coupled to the second power electronics device.
Instead Morianz (In Fig 1) teaches wherein the first power electronics device (108) is electrically coupled to the second power electronics device (108), (¶ 68, II. 5-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz with the first and second power electronics devices electrically coupled to one another to benefit from forming an adapter with a rectifying bridge, rectifying an electric current and providing power for the laptop or the mobile device attached to the adapter (Morianz, ¶ 22, II. 1-11).
Regarding Claim 6, Dede in view of Morianz discloses the limitations of Claim 5, however Dede as modified does not disclose wherein the first power electronics device and the second power electronics device are electrically coupled by a conduit extending between the first power electronics device and the second power electronics device, wherein the first power electronics device and the second power electronics device are positioned between the conduit and the electrically-insulating layer. 
Instead Morianz (In Fig 1) further teaches wherein the first power electronics device (108) and the second power electronics device (108) are electrically coupled by a conduit (106b), (¶ 68, II. 5-8), (Fig 1) extending between the first power electronics device (108) and the second power electronics device (108), (Fig 1), wherein the first power electronics device (108) and the second power electronics device (108) are positioned between the conduit (106b) and the electrically-insulating layer (118), (Fig 1).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz with the first and second power electronics devices electrically coupled to one another to benefit from forming an adapter with a rectifying bridge, rectifying an electric current and providing power for the laptop or the mobile device attached to the adapter (Morianz, ¶ 22, II. 1-11).
Regarding Claim 9, Dede (In Fig 1) discloses a method for forming a power electronics module (100), the method comprising: 
positioning an electrically-insulating layer (128) on a surface of a heat sink (102); 
positioning a conductive substrate (substrate on which 112 is disposed) on a surface of the electrically-insulating layer opposite the heat sink (102), (Fig 1); 
positioning a power electronics device (112) on a surface of the conductive substrate opposite the electrically-insulating layer (128), (Fig 1); 
positioning a driver circuit component (116) on a surface of the printed circuit board layer (114) opposite the heat sink (102), (Fig 1).
However Dede does not disclose wherein positioning a printed circuit board layer over the electrically-insulating layer, at least partially embedding the electrically-insulating layer, the conductive substrate, and the power electronics device.
Instead Morianz (In Fig 1) teaches wherein positioning a printed circuit board (100) layer over the electrically-insulating layer (118), at least partially embedding the electrically-insulating layer (118), the conductive substrate (106a), and the power electronics device (108).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz with a printed circuit board layer over the electrically-insulating layer, partially embedding the electrically-insulating layer, the conductive substrate, and the power devices to benefit from forming an adapter with a rectifying bridge, rectifying an electric current and providing power for the laptop or the mobile device attached to the adapter (Morianz, ¶ 22, II. 1-11).
Regarding Claim 10, Dede in view of Morianz discloses the limitations of Claim 9, however Dede as modified does not disclose wherein the power electronics device is a first power electronics device, the method further comprising electrically coupling the first power electronics device to a second power electronics device with a conduit extending between the first power electronics device and the second power electronics device, wherein the first power electronics device and the second power electronics device are positioned between the conduit and the electrically-insulating layer.
Instead Morianz (In Fig 1) further teaches wherein the power electronics device (108) is a first power electronics device (108), the method further comprising electrically coupling the first power electronics device (108) to a second power electronics device (108) with a conduit (106b) extending between the first power electronics device and the second power electronics device, (¶ 68, II. 5-8), (Fig 1), wherein the first power electronics device (108) and the second power electronics device (108) are positioned between the conduit (106b) and the electrically-insulating layer (118).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz with the first and second power electronics devices electrically coupled to one another with a conduit extending between them with the first and second power devices positioned between the conduit and the electrically-insulating layer to benefit from forming an adapter with a rectifying bridge, rectifying an electric current and providing power for the laptop or the mobile device attached to the adapter (Morianz, ¶ 22, II. 1-11).
Regarding Claim 14, Dede in view of Morianz discloses the limitations of Claim 9, however Dede (In Fig 1) further discloses wherein the driver circuit component (116) is a first driver circuit component (116), and wherein the method further comprises positioning a second driver circuit component (116) on the surface of the printed circuit board (114) layer and electrically coupling the first driver circuit component to the second driver circuit component (Col. 4, II. 22-31).
Regarding Claim 15, Dede (In Fig 1) discloses a power electronics module (100) comprising: 
a heat sink (102) structurally configured to dissipate thermal energy (Col 4, II. 33-39); 
an electrically-insulating layer (128, Col 4, II. 55-57) directly contacting the heat sink (102), (Fig 1); 
a first conductive substrate (substrate on which 112 is disposed) in direct contact with the electrically-insulating layer (128), (Fig 1); 
a second conductive substrate (substrate on which 112 is disposed) in direct contact with the electrically-insulating layer (128) and spaced apart from the first conductive substrate (substrate on which 112 is disposed), (Fig 1); 
a first power electronics device (112) positioned on and in direct contact with the first conductive substrate (substrate on which 112 is disposed), (Fig 1); 
a second power electronics device (112) positioned on and in direct contact with the second conductive substrate (substrate on which 112 is disposed), (Fig 1); 
a printed circuit board layer (114) that at least partially encapsulates first conductive substrate (substrate on which 112 is disposed), the second conductive substrate (substrate on which 112 is disposed), the first power electronics device (112) and the second power electronics device (112).
However Dede does not disclose wherein a conduit extending between and electrically coupling the first power electronics device and the second power electronics device, wherein the first conductive substrate and the second conductive substrate are positioned between the conduit and the electrically-insulating layer.
Instead Morianz (In Fig 1) teaches wherein a conduit (106b) extending between and electrically coupling the first power electronics device (108) and the second power electronics device (108), (¶ 68, II. 5-8), (Fig 1), wherein the first conductive substrate (106a) and the second conductive substrate (106a) are positioned between the conduit (106b) and the electrically-insulating layer (118).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz with the first and second power electronics devices electrically coupled to one another with the first and second conductive substrate positioned between the conduit and the electrically-insulating layer to benefit from forming an adapter with a rectifying bridge, rectifying an electric current and providing power for the laptop or the mobile device attached to the adapter (Morianz, ¶ 22, II. 1-11).
Regarding Claim 16, Dede in view of Morianz discloses the limitations of Claim 15, however Dede (In Fig 1) further discloses wherein the power electronic module further comprising a driver circuit component (116) positioned on a surface of the printed circuit board layer (114), (Fig 1).
Regarding Claim 17, Dede in view of Morianz discloses the limitations of Claim 16, however Dede (In Fig 1) further discloses wherein the driver circuit component (116) is a first driver circuit component (116), and wherein the power electronics module (100) further comprises a second driver circuit component (116) positioned on the surface of the printed circuit board layer (114), and wherein the second driver circuit component is electrically coupled to the first driver circuit component (Col. 4, II. 22-31).
Regarding Claim 18, Dede in view of Morianz discloses the limitations of Claim 15, however Dede (In Fig 1) further discloses wherein the heat sink (102) comprises a cold plate defining a fluid passageway (122) extending through the cold plate (Col 5, II. 32-34).
Regarding Claim 19, Dede in view of Morianz discloses the limitations of Claim 18, however Dede (In Fig 1) further discloses wherein the cold plate (104) comprises one or more fins positioned at least partially within the fluid passageway (122), (Col 5, II. 49-53).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Dede in view of Lim (US 2020/0152557).
Regarding Claim 8, Dede discloses the limitations of Claim 1, however Dede does not disclose wherein the power electronics device positioned at least partially within a cavity the conductive substrate.
Instead Lim (In Fig 1B) teaches wherein the power electronics device (11) positioned at least partially within a cavity (103) the conductive substrate (10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Lim with the power electronic device positioned partially within a cavity of the conductive substrate to benefit from dissipating heat from one or more electronic components disposed in the recess of a thick lead frame with multiple sides cooling mechanism while reducing overall thickness of the package structure (Lim, ¶ 6, II. 1-7).
Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Dede in view of Morianz and further in view of Boudreaux et al (US 2006/0120060).
Regarding Claim 11, Dede in view of Morianz discloses the limitations of Claim 9, however Dede as modified does not disclose wherein the method further comprising coupling a clamp to the printed circuit board layer, wherein the clamp extends around the heat sink.
Instead Boudreaux (In Fig 1) teaches wherein the method further comprising coupling a clamp (108) to the printed circuit board layer (104), wherein the clamp extends around the heat sink (106), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz and further with Boudreaux with a clamp coupling printed circuit layer and extending around the heat sink to benefit from securing heat sink to the circuit board while allowing adjustment for position of one or more securing devices prior to securing them in place (Boudreaux, ¶ 27, II. 1-9).
Regarding Claim 12, Dede in view of Morianz and further in view of Boudreaux discloses the limitations of Claim 11, however Dede as modified does not disclose wherein the clamp at least partially encapsulates the heat sink.
Instead Boudreaux (In Fig 1) further teaches wherein the clamp (108) at least partially encapsulates the heat sink (106), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz and further with Boudreaux with the clamp partially encapsulating the heat sink to benefit from securing heat sink to the circuit board while allowing adjustment for position of one or more securing devices prior to securing them in place (Boudreaux, ¶ 27, II. 1-9).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Dede in view of Morianz and further in view of Chiu et al (US 2020/0328139).
Regarding Claim 13, Dede in view of Morianz discloses the limitations of Claim 9, however Dede as modified does not disclose wherein positioning the printed circuit board layer over the electrically-insulating layer comprises positioning printed circuit board material within a through hole extending through the electrically-insulating layer.
Instead Chiu (In Fig 2A) teaches wherein positioning the printed circuit board layer (202) over the electrically-insulating layer (260) comprises positioning printed circuit board material within a through hole (208) extending through the electrically-insulating layer (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz and further with Chiu with positioning the printed circuit board material within a through hole extending through the electrically-insulating layer to benefit from reducing thermal resistance the component and the heat sink (Chiu, ¶ 45, II. 3-5).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Dede in view of Morianz and further in view of Lim.
Regarding Claim 20, Dede in view of Morianz discloses the limitations of Claim 15, however Dede as modified does not disclose wherein the first power electronics device is positioned at least partially within a cavity of the first conductive substrate.
Instead Lim (In Fig 1B) teaches wherein the first power electronics device (11) is positioned at least partially within a cavity (103) of the first conductive substrate (10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Dede with Morianz and further with Lim with the first power electronic device positioned partially within a cavity of the first conductive substrate to benefit from dissipating heat from one or more electronic components disposed in the recess of a thick lead frame with multiple sides cooling mechanism while reducing overall thickness of the package structure (Lim, ¶ 6, II. 1-7).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835